

115 HR 1594 IH: To ensure that the percentage increase in rates of basic pay for prevailing wage employees shall be equal to the percentage increase received by other Federal employees in the same pay locality, and for other purposes.
U.S. House of Representatives
2017-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1594IN THE HOUSE OF REPRESENTATIVESMarch 17, 2017Mr. Cartwright (for himself, Ms. Norton, and Mr. Connolly) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo ensure that the percentage increase in rates of basic pay for prevailing wage employees shall be
			 equal to the percentage increase received by other Federal employees in
			 the same pay locality, and for other purposes.
	
		1.Adjustments to rates of basic pay of prevailing rate employees
			(a)Limitation on adjustments
 (1)Prevailing rate employees of agenciesNotwithstanding any other provision of law, and except as otherwise provided in this section, a prevailing rate employee described in section 5342(a)(2)(A) of title 5, United States Code, may not be paid—
 (A)during the period beginning on January 1, 2017, and ending on the normal effective date of the applicable wage survey adjustment that is to take effect in fiscal year 2017, in an amount that exceeds the rate payable for the applicable grade and step of the applicable wage schedule in accordance with section 5343 of title 5, United States Code; and
 (B)during the period beginning on the day after the end of the period described in subparagraph (A) and ending on September 30, 2017, in an amount that exceeds, as a result of a wage survey adjustment, the rate payable under subparagraph (A) by more than the sum of—
 (i)the percentage adjustment taking effect in fiscal year 2017 under section 5303 of title 5, United States Code, in the rates of pay under the General Schedule; and
 (ii)the difference between the overall average percentage of the locality-based comparability payments taking effect in fiscal year 2017 under section 5304 of such title (whether by adjustment or otherwise), and the overall average percentage of such payments which was effective in the previous fiscal year under such section.
 (2)Other prevailing rate employeesNotwithstanding any other provision of law, no prevailing rate employee described in subparagraph (B) or (C) of section 5342(a)(2) of title 5, United States Code, and no employee covered by section 5348 of such title, may be paid during the periods for which paragraph (1) is in effect at a rate that exceeds the rates that would be payable under paragraph (1) were paragraph (1) applicable to such employee.
 (3)Employees paid from new schedulesFor the purposes of this subsection, the rates payable to an employee who is covered by this subsection and who is paid from a schedule not in existence on September 30, 2016, shall be determined under regulations prescribed by the Office of Personnel Management.
 (4)Rates of premium payNotwithstanding any other provision of law, rates of premium pay under subchapter V of chapter 55 of title 5, United States Code, for employees subject to this subsection may not be changed from the rates in effect on September 30, 2016, except to the extent determined by the Office of Personnel Management to be consistent with the purpose of this subsection.
 (5)Period coveredThis subsection shall apply with respect to pay for service performed on or after the first day of the first applicable pay period beginning after December 31, 2016.
 (6)Treatment under other lawsFor the purpose of administering any provision of law (including any rule or regulation that provides premium pay, retirement, life insurance, or any other employee benefit) that requires any deduction or contribution, or that imposes any requirement or limitation on the basis of a rate of salary or basic pay, the rate of salary or basic pay payable after the application of this subsection shall be treated as the rate of salary or basic pay.
 (7)LimitationsNothing in this subsection shall be considered to permit or require the payment to any employee covered by this subsection at a rate in excess of the rate that would be payable were this subsection not in effect.
 (8)ExceptionsThe Office of Personnel Management may provide for exceptions to the limitations imposed by this subsection if the Office determines that such exceptions are necessary to ensure the recruitment or retention of qualified employees.
				(b)Comparability of adjustments
 (1)In generalNotwithstanding subsection (a), effective as of the first day of the first applicable pay period beginning after December 31, 2016, the percentage increase in rates of basic pay for the statutory pay systems under sections 5344 and 5348 of title 5, United States Code, that takes place in fiscal year 2017 shall be not less than the percentage increase received by employees in the same pay locality whose rates of basic pay are adjusted under sections 5303 and 5304 of title 5, United States Code.
 (2)Pay localitiesFor the purposes of this subsection, prevailing rate employees in localities where there are no employees whose pay is increased pursuant to sections 5303 and 5304 of title 5, United States Code, and prevailing rate employees described in section 5343(a)(5) of title 5, United States Code, shall be considered to be located in the pay locality designated as Rest of United States under section 5304 of title 5, United States Code.
				